Citation Nr: 0602458	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a dental injury on and after February 16, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from March to May 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was granted service connection for residuals of a 
dental injury in December 1998, with a 10 percent evaluation.  
The veteran challenged both the effective date of the award 
of service connection and the level of the evaluation.  In 
June 2000, the RO increased the rating from 10 to 20 percent 
for the entire appeal period.  In a February 2001 decision, 
the Board found that the veteran was not entitled to an 
earlier effective date.  In April 2002, the RO increased the 
rating to 30 percent, effective February 16, 2002, which was 
the date of the VA examination in which the findings of an 
increased severity in the dental injury residuals was noted.   
The veteran testified at a March 2003 RO hearing and a 
November 2003 central office hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  In July 2004, the 
Board denied the claim for an initial evaluation higher than 
20 percent for the dental injury residuals, but remanded the 
claim for a rating higher than 30 percent on and after that 
date for additional development, including a new VA 
examination.  The veteran did not appeal the denial of the 
claim as to the evaluation prior to February 16, 2002, and 
the requested development as to the evaluation on and after 
this date has taken place, so the Board will decide herein 
whether the veteran is entitled to a rating higher than 30 
percent for his dental injury residuals on and after February 
16, 2002.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that, as of February 16, 2002, the veteran's 
dental injury residuals, including temporomandibular joint 
disease, result in a inter-incisal range of 30 millimeters, 
do not cause malunion or nonunion of the mandible, and he is 
well restored prosthetically.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
30 percent for dental injury residuals on and after February 
16, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.150, Diagnostic Code 9950 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran claim here, that were filed 
prior to its effective date but were finally decided 
thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) discussed both the 
timing and content of the VCAA's notice requirements.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's December 1998 initial rating decision granting 
service connection and assigning a 10 percent evaluation took 
place prior to enactment of the VCAA, and, therefore, prior 
to any VCAA notification.  In addition, the April 2002 
increase of the rating from 20 to 30 percent effective 
February 16, 2002 was preceded by a February 2002 VCAA letter 
that did not identify the claim and explained only the 
criteria for establishing service connection.  However, 
subsequent to enactment of the VCAA, and prior to its most 
recent, May 2005 readjudication of the veteran's claim, the 
Appeals Management Center (AMC) provided VCAA notice in its 
June 2004 letter.  This letter met the notice requirement.  
In it, the AMC told the veteran it was still working on his 
claim for a rating higher than 30 percent for dental injury 
residuals on and after February 16, 2002, and asked him to 
send any treatment records or the names and addresses of all 
VA and non-VA treatment additional records of dental 
treatment since February 2002.   The AMC also explained that 
the veteran should provide the requested information 
regarding private medical records for VA to obtain them, but 
that as to VA Medical Center (VAMC) records, he need only 
provide the AMC with the location and dates of treatment and 
the AMC would request those records.  The AMC also wrote: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, the AMC complied with 
the all of the elements of the notice requirement.  In 
addition, the AMC included in its May 2005 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
The AMC's July 2004 letter and May 2005 SSOC and associated 
correspondence constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim, which he and his 
representative availed themselves of by submitting evidence, 
a July 2005 Statement of Accredited Representative in 
Appealed Case and December 2005 Written Brief Presentation.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained all identified treatment records and, 
as directed by the Board, the AMC afforded the veteran a 
September 2004 VA examination as to the severity of his 
dental injury residuals.  There is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, although the veteran challenged the 
initial evaluation when service connection was granted, the 
propriety of the evaluation from that time until February 16, 
2002 is no longer at issue.  Rather, the issue concerns the 
severity of the veteran's dental injury residuals on and 
after that date, so the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was diagnosed at the February 2002 VA examination 
with severe temporomandibular joint disease with internal 
derangement and limited motion.  Accordingly has properly 
been evaluated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 
9905 (2005), "Temporomandibular articulation, limited motion 
of."  Under DC 9905, a rating of 20 percent is warranted for 
inter-incisal range of 21 to 30 millimeters; a rating of 30 
percent is warranted for inter-incisal range of 11 to 20 
millimeters; and a rating of 40 percent is warranted for 
inter-incisal range of 0 to 10 millimeters.

Based on the February 2002 and September 2004 VA dental 
examinations, recent VA dental treatment records, and the 
evidence submitted by the veteran in June 2005, the veteran 
is not entitled to a higher rating than the 30 percent he is 
receiving on and after February 16, 2002.  The September 2004 
VA examiner found that the veteran had a 30 millimeter 
interincisal opening.  This would not entitle the veteran to 
a higher, 40 percent rating than the one he is currently 
receiving, as such a rating requires inter-incisal range of 0 
to 10 millimeters.  The February 2002 VA examiner had noted a 
"finger breadth of opening," but this description does not 
indicate a specific measurement warranting a higher rating 
under DC 9905.  The September 2004 VA examiner also found 
that there was no malunion of the mandible, as opposed to the 
February 2002 VA examiner statement that the veteran most 
likely had malunion of old fractures, but in any case DCs 
9903 and 9904, applicable to malunion and nonunion of the 
mandible, do not provide for a rating higher than 30 percent.  

The VA dental treatment records through February 2005 do not 
indicate a smaller inter-incisal opening, mandible malunion 
or nonunion, or any other symptoms that would warrant a 
higher rating under DC 9905 or any other potentially 
applicable diagnostic code.  In addition, the veteran's June 
2005 statement and attached materials, including the comments 
of his private dentist, deal with the relationship of the 
veteran's dental condition and his military service, and are 
therefore not relevant to the issue on this appeal, which is 
the severity of his dental injury residuals.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, the 
September 2004 VA examiner stated that as to pain, weakened 
movement, or excessive fatigability, the VA examiner stated 
that it would be moderate to slight in light of the fact that 
the veteran was wearing a fully functional partial denture 
and had full restorations with crown and bridgework of the 
mandible.  The September 2004 VA examiner also noted that the 
veteran had limitation of the temporomandibular joints during 
muscle spasms of the left temporomandibular joint and discal 
pain in the left retrodiscal area, but the limitation of 
motion caused by these symptoms are contemplated by the 
governing rating criteria and do not warrant a rating higher 
than the 30 percent the veteran is currently receiving.  Nor 
is a higher rating warranted based on the February 2002 VA 
examiner's characterization of the veteran as a "dental 
cripple," because the VA examiner did not specifically 
attribute the "severe limitation" he found as attributable 
to the DeLuca factors as opposed to symptoms contemplated 
under the schedular criteria.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran and his wife 
testified at the RO and central office hearings as to the 
difficulties he experiences chewing and eating food, 
requiring a special diet and other accommodations, and the 
February 2002 VA examiner similarly indicated that the 
veteran experienced such problems, these difficulties have 
not been shown to cause average industrial impairment from 
the disability in excess of that contemplated by the assigned 
evaluation or otherwise render application of the schedular 
criteria impractical, especially since the veteran has not 
required frequent hospitalization from the disability. Thus, 
referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a rating higher than 30 percent for his dental injury 
residuals on and after February 16, 2002 under any 
potentially applicable diagnostic code or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the veteran's claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The claim for a rating higher than 30 percent for dental 
injury residuals on and after February 16, 2002 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


